Citation Nr: 1620203	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-05 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder impingement and degenerative joint disease (DJD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Aires Robinson, Agent


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to August 1975.  The matter of the rating for right shoulder impingement and DJD is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right shoulder impingement and DJD, rated 20 percent, effective May 18, 2005.  

A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   In December 2013, the Veteran submitted an application for a TDIU rating; he asserted that he is unable to be gainfully employed due to his shoulder disability.  This claim has not been adjudicated by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The most recent VA examination to evaluate the Veteran's right shoulder disability was in February 2014, more than two years ago.  He has alleged that the rating assigned does not reflect the current severity of the right shoulder disability.  In his February 2014 VA Form 9, and in a June 2014 statement (on a VA Form 9), he reported experiencing more pain and weakness, and less mobility and range of motion in his right shoulder.  In light of the allegation of worsening, a new examination to assess the right shoulder disability is necessary.

The record also suggests that the medical evidence associated with the record is incomplete.  The record includes one page of a 21-page examination conducted on April 25, 2012; on remand, the remaining pages must be located and associated with the Veteran's record.  In May 2013, the Veteran submitted a medical release to obtain records from Dr. Peterson, who performed arthroscopic surgery on the Veteran's right shoulder in August 2010.  There is no indication in the record that such records were sought.  The record also includes June and December 2014 correspondence from the Veteran's private attending physician, Dr. Kevin L. Smith with UW Medicine, Northwest Hospital and Medical Center and The Sports Medicine Clinic, stating that he treated the Veteran in June and December 2014.  The most recent treatment records from Dr. Smith and his office in the record are dated in April 2014.  The most recent VA treatment records in the record are dated in May 2014.  Furthermore, in a December 2014 statement, the Veteran stated that he could submit more documentation regarding his right shoulder disability if necessary.  Updated records of all evaluations and treatment for a disability during an evaluation period are pertinent evidence in a claim for increase (and VA records are constructively of record), and must be secured.

The Veteran reportedly receives Workers' Compensation for a right shoulder disability.  In February 2014, the RO requested records from the Office of Workers' Compensation, to include information on the type of compensation received, the amount of compensation with start and stop dates, and any information on the condition of the Veteran's right shoulder disability.  No response was received, and it does not appear that the RO again sought to obtain such records.  Records relating to the on-the-job injury and its treatment (and the Workers' Compensation award) are pertinent (and may be critical) evidence that must be sought until received (or are established to no longer be available).

As was previously noted, although the issue of entitlement to a TDIU rating has not been adjudicated in the first instance by the AOJ, the Veteran filed a claim for TDIU in December 2013, and alleges that he is unemployable due to his service-connected right shoulder disability.  Accordingly, the issue of entitlement to TDIU is properly before the Board, and the matter must be developed and adjudicated.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), to provide relevant employment information, and to provide authorizations for VA to contact his former employers for additional information regarding his employment, and for VA to secure copies of the determination of his Workers' Compensation claim, and all records considered in connection with the claim.  The AOJ should also ask the Veteran to identify the providers of all evaluations or treatment he received for his right shoulder and to provide authorizations for VA to obtain records of any such private evaluations or treatment, to specifically include all records of evaluations and treatment by Drs. Kevin Smith and Peterson. 

The AOJ should secure for the record complete clinical records of all evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received. The AOJ should specifically secure for the record complete clinical records of all VA evaluations and treatment the Veteran has received for his right shoulder impingement and DJD (i.e., update to the present records of his VA treatment for right shoulder impingement and DJD).  The AOJ should secure for the record the complete 21-page report of the Veteran's April 25, 2012, examination (s).  

The AOJ should also secure for the record all records pertaining to the Veteran's work-related right shoulder injury, including reports of all evaluations, treatment, and the Workers' compensation award (with records considered) related to such injury.  He must assist in this matter by providing all identifying information needed.

3.  After the above development is completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the severity of his right shoulder impingement and DJD.  The examiner must review the record in conjunction with the examination.  The examination should include range of motion studies of the right shoulder, with notation of any further limitations due to pain, use, weakness, fatigue, and/or incoordination.  The examiner should note whether there have been dislocations, and if so, their frequency.  The examiner should comment on the effect the right shoulder disability has on the Veteran's daily living activities.

The examiner should review the records pertaining to the Veteran's on-the-job injury and Workers' Compensation claim, and opine whether any right shoulder pathology is clearly distinguishable as due solely to an intervening on-the-job injury, and if so, identify such pathology and impairment.

The examiner should also assess the impact of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment consistent with his education and experience.  Based on review of the record and examination/interview of the Veteran, the examiner should note the functional limitations flowing from his service-connected disabilities (right shoulder impingement and DJD, right knee DJD, and temporomandibular joint syndrome), and their impact on employability, in particular on sedentary forms of employment. The examiner should identify the types of employment, if any, that remain feasible despite the disabilities, and the types of employment that would be precluded by the disabilities.  If a specialty examination is deemed necessary for the assessment requested, such should be arranged.  

The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the record and re-adjudicate the matter of the rating for the right shoulder disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his agent opportunity to respond, and then return the case to the Board.

5.  The AOJ should also arrange for any further development indicated and adjudicate the matter of entitlement to a TDIU rating.  The Veteran should be advised that the matter is not yet fully before the Board and will be so only if he initiates and perfects an appeal in the matter.  If that occurs, that matter should also be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

